Cobb, P. J.
(After stating the facts.) The petition of the plaintiff was, in effect, an application for a decree of specific performance of a contract for the sale of an interest in timber; the application being based upon the fact that the entire purchase-money had been paid. It is conceded that there was a transaction between the parties in reference to the purchase of an interest in timber. They are widely at variance with relation to the subject-matter of the contract. The pleadings make a clear-cut issue on this point, and the evidence at the hearing shows that conflict of which the pleadings were but a forewarning. The case made out by the plaintiff, while not, in all particulars, the same as that disclosed in the case of Huxford v. Sou. Pine Co., 124 Ga. 181 *274(52 S. E. 439), is in some respects similar thereto. The ease does not fall within the timber cutter’s act, for the plaintiff is not the owner of the land seeking to enjoin a timber cutter, but he is a turpentine operator claiming the right to use the timber for turpentine purposes and alleging that this right has been interfered with by the owner of the land, in violation of the terms of the agreement. While the case is not strong on the question of irreparable damages, there is some evidence indicating that if he is not allowed to take care of the timber that he desires to use for turpentine purposes, a loss will result to him which is incapable of being estimated in money. We can not say that the judge abused his discretion in granting the injunction prayed for by the plaintiff, nor in imposing the terms upon the plaintiff which provided for the giving of a bond to indemnify the defendant against loss in the event the injunction was wrongfully sued out; but, having reached this conclusion, we think, under the evidence, that he should have also granted the injunction at the instance of the defendant, and have enjoined the plaintiff from doing anything more than using the timber on the thirty-acre tract and utilizing the old boxes on the remainder of the tract. The status should have been preserved until a jury could pass upon the conflicting issues. In cases of a similar character an injunction at the instance of each party has been held to be a proper direction to give the case so as to preserve the rights of each party. See Johnson v. Hall, 83 Ga. 281 (9 S. E. 783); Wells v. Rountree, 117 Ga. 839 (45 S. E. 215); Collinsville Granite Co. v. Phillips, 123 Ga. 833 (29), (51 S. E. 666). The judgment will be affirmed, with direction that the order of the judge be so modified as to grant the injunction prayed by the defendant, upon his giving a bond in the same amount as that required of the plaintiff, to indemnify the plaintiff against loss in the event it should appear, at the final hearing, that the injunction was wrongfully sued out.

Judgment affirmed, with direction.


All the Justices concur.